Exhibit 10.1

 

RELEASE AGREEMENT

 

This Release Agreement (the “Agreement”) is dated as of June 9, 2017 by and
between Synchronoss Technologies, Inc. (the “Company”) and John Defeo.

 

WHEREAS, you and the Company are party to an employment agreement, dated
April 1, 2017 (the “Employment Agreement”); and

 

WHEREAS, the Company has determined to terminate you without “Cause” (as defined
in the Employment Agreement) from your position as Executive Vice President,
Customer Success & Technology of the Company, effective as of the Separation
Date (as defined below).

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Parties hereby agree as follows:

 

1.             Termination. You agree to continue to serve as Executive Vice
President, Customer Success & Technology of the Company until June 30, 2017 (the
“Separation Date”). As of the Separation Date, you hereby resign as an officer
of the Company and from any position you hold at any of its subsidiaries,
affiliates and joint ventures (collectively, the “Affiliates”), to the extent
applicable. You confirm and agree that your employment with the Company
terminated effective as of the “Separation Date.” To the extent that the Company
has not already done so, the Company shall pay to you within ten days of the
termination of your employment a lump-sum amount equal to (a) any accrued and
unpaid salary and b) 10 days’ unused vacation pay.

 

2.             Severance Benefits. No later than the 7th business day following
the Effective Date (as defined below), you will receive a lump sum cash payment
of $768,000. The severance payment shall be subject to applicable federal and
state tax withholdings. The Company agrees as of the Separation Date and
notwithstanding any terms to the contrary in the governing equity award
agreement, that you shall be vested in (i) (A) 8,295 restricted stock units of
the Company’s common stock (grant no. 10000724) and (B) 12,850 restricted stock
units of the Company’s common stock (grant no. 00010364) and (ii) (A) stock
options to purchase 17,505 shares of the Company’s common stock (grant no.
10000725) and (B) stock options to purchase 36,715 shares of the Company’s
common stock (grant no. 00010373).

 

3.             Benefits. Your current group health insurance coverage will
continue through June 30, 2017. No later than the 7th business day following the
Effective Date, the Company will pay you a lump sum payment equal to $27,957.36,
representing the employer portion of your health insurance premiums for a period
of 24 months, which shall be reported as wages for purposes of Federal income
tax.

 

4.             Release of Claims.

 

(a)           You voluntarily and irrevocably release and discharge the Company,
each related or affiliated entity, employee benefit plans, and the predecessors,
successors, and assigns of each of them, and each of their respective current
and former officers, directors, shareholders, employees, and agents (any and all
of which are referred to as “Releasees”) generally from all charges, complaints,
claims, promises, agreements, causes of action, damages, and debts that

 

--------------------------------------------------------------------------------


 

relate in any manner to your employment with or services for the Company, known
or unknown (“Claims”), which you have, claim to have, ever had, or ever claimed
to have had against any of the Releasees through the date on which you execute
this Agreement. This general release of Claims includes, without implication of
limitation, all Claims related to the compensation provided to you by the
Company, your decision to resign from your employment, your termination of
employment with the Company, your resignation from directorships, offices and
other positions with the Company, or your activities on behalf of the Company,
including, without implication of limitation, any Claims of wrongful discharge,
breach of contract, breach of an implied covenant of good faith and fair
dealing, tortious interference with advantageous relations, any intentional or
negligent misrepresentation, and unlawful discrimination or deprivation of
rights under the common law or any statute or constitutional provision
(including, without implication of limitation, the Employee Retirement Income
Security Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act and the Americans with Disabilities Act. You also waive any
Claim for reinstatement, damages of any nature, severance pay, attorney’s fees,
or costs.

 

(b)           You agree that you will not hereafter pursue any Claim against any
Releasee, by filing a lawsuit in any local, state or federal court for or on
account of anything which has occurred up to the present time as a result of
your previous employment and you shall not seek reinstatement, damages of any
nature, severance pay, attorney’s fees, or costs, provided, however, that
nothing in this general release shall be construed to include a release of
Claims that (i) arise from the Company’s obligations under this Agreement, the
Employment Agreement, any equity award/grant agreements (of whatever name or
kind), and any shareholder agreements between you and the Company, (ii) relate
to your status as a shareholder in the Company, (iii) relate to Section 1(d) of
your Employment Agreement, (iv) relate to the Company’s obligation to defend and
indemnify you under the Company’s certificate of incorporation and by-laws,
Delaware law and any applicable directors and officers liability insurance
policy, and (v) cannot be released as a matter of law. You represent you have
not assigned to any third party and you have not filed with any agency or court
any Claim released by this Agreement.

 

5.             Exceptions. You are not releasing any claim that cannot be waived
under applicable state or federal law, and you are not releasing any rights that
you have to be indemnified (including any right to reimbursement of expenses)
arising under applicable law, the certificate of incorporation or by-laws (or
similar constituent documents of the Company), any indemnification agreement
between you and the Company, or any directors’ and officers’ liability insurance
policy of the Company. You understand that nothing contained in this Agreement
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Notwithstanding any provision in this
Agreement or any other agreement between you and the Company, you may
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies. However, you understand and
agree that you shall not be entitled to, and shall not seek nor

 

2

--------------------------------------------------------------------------------


 

permit anyone to seek on your behalf, any personal, equitable or monetary relief
for any claims or causes of action released by you in this Agreement, to the
fullest extent permitted by law.

 

6.             Proprietary Information/Confidentiality. You agree and
acknowledge your ongoing covenants under the Proprietary Information and
Inventions Agreement you executed in connection with your Employment Agreement.
You agree that you will not discuss your employment by the Company or
circumstances of your departure with any non-governmental entity or person
(other than information that is publicly available in connection with the
Company’s filings with the Securities and Exchange Commission) unless
(i) required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with jurisdiction to order
you to divulge, disclose or make accessible such Confidential Information;
provided that you shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar treatment and (ii) to your spouse, attorney and/or personal tax and
financial advisors as reasonably necessary or appropriate to assist in your tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of Confidential Information by an Exempt
Person shall be deemed to be a breach of this Section 6 by you.

 

7.             Return of Property. All documents, records, material and all
copies of any of the foregoing pertaining to Company confidential information,
and all software, equipment, and other supplies, whether or not pertaining to
confidential information, that have come into your possession or been produced
by you in connection with your employment or performance of the (“Property”)
have been and remain the sole property of the Company and you confirm that you
have returned to the Company all Property. In no event should this provision be
construed to require you to return to the Company any document or other
materials concerning your remuneration and benefits during your employment with
the Company.

 

8.             Litigation Cooperation. You agree to fully cooperate with the
Company in the defense or prosecution of any claims or actions which already
have been brought or which may be brought in the future against or on behalf of
the Company which relate to events or occurrences that you were involved in or
which you gained knowledge of during your employment with the Company. Your
cooperation in connection with such claims or actions shall include, without
implication of limitation, being available to meet with counsel to prepare for
discovery or trial and to testify truthfully as a witness when reasonably
requested by the Company, at reasonable times. You agree that you will not
voluntarily disclose any information to any non-governmental person or party
that is adverse to the Company and that you will maintain the confidences and
privileges of the Company.

 

9.             Protective Covenants. You acknowledge and affirm the ongoing
validity of the protective covenants set forth in Section 7 of the Employment
Agreement which covenants are incorporated herein by this reference. You
acknowledge and affirm the Company’s right to seek injunctive relief as provided
in Section 7 of the Employment Agreement to restrain any violations under
Section 7 of the Employment Agreement.

 

3

--------------------------------------------------------------------------------


 

10.          Nondisparagement. You agree not to make any disparaging statements
concerning the Company or any of its affiliates, subsidiaries or current or
former officers, directors, shareholders, employees or agents. The Company shall
not, and shall cause its officers, directors, and Investor Relations personnel
not to, (a) make any disparaging statements concerning you or your performance
as an executive officer of the Company, and/or (b) take any action or make any
statement, orally or in writing, which disparages or criticizes you or that
would harm your reputation.

 

11.          Notices, Acknowledgments and Other Terms. You are advised to
consult with an attorney before signing this Agreement. This Agreement and the
Employment Agreement set forth the entire agreement between you and the Company,
and all previous agreements, or promises between you and the Company relating to
the subject matter of this Agreement and the Employment Agreement are
superseded, null, and void, with the exception of any equity grant/award
agreements (of whatever name or kind), shareholder agreements, and
indemnification agreements between you and the Company, the terms of which
remain in full force and effect; provided that nothing in this Agreement shall
supersede Section 6(c) of the Employment Agreement in the event that a Change in
Control (as defined in the Employment Agreement) of the Company occurs within
120 days following the Separation Date.

 

12.          Consideration/Revocation. You acknowledge that you have been given
the opportunity, if you so desired, to consider this Agreement for 21 days
before executing it. If not signed by you and returned to me so that the
Company’s general counsel receives it by close of business on the day next
following the foregoing period, this Agreement will be invalid. In addition, if
you breach any of the conditions of the Agreement within the 21-day period, the
offer of this Agreement will be withdrawn and your execution of the Agreement
will not be valid. In the event that you execute and return this Agreement in
less than the 21-day period you have been provided, you acknowledge that such
decision was entirely voluntary and that you had the opportunity to consider
this letter agreement for the entire period. The Company acknowledges that for a
period of seven days from the date of the execution of this Agreement, you shall
retain the right to revoke this Agreement by written notice that the Company’s
General Counsel actually receive before the end of such period, and that this
Agreement shall not become effective or enforceable until the expiration of such
revocation period (the “Effective Date”).

 

13.          Counterparts. This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Bob Garcia

 

Title:

COO

 

 

 

 

Accepted and agreed to:

 

 

 

 

 

/s/ John Defeo

 

June 9, 2017

John Defeo

 

Date

 

5

--------------------------------------------------------------------------------